        Case: 3:19-cv-00323-jdp Document #: 52 Filed: 12/04/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

COMMON CAUSE, COMMON                 )
CAUSE WISCONSIN, BENJAMIN R.         )
QUINTERO,                            )
                                     )
              Plaintiffs,            )
                                     )           Case No. 19-cv-323
       v.                            )
                                     )
ANN S. JACOBS, MARK L. THOMSEN, )
MARGE BOSTELMANN, JULIE M.           )
GLANCEY, ROBERT F. SPINDELL, JR., )
and DEAN KNUDSON, in their official )
capacities as Commissioners of the   )
Wisconsin Elections Commission,      )
MEAGAN WOLFE, in her official        )
capacity as the Administrator of the )
Wisconsin Elections Commission,      )
                                     )
              Defendants.            )
                                     )



 PLAINTIFFS’ MOTION TO VOLUNTARILY DISMISS BENJAMIN QUINTERO’S
             CLAIMS AND FOR LEAVE TO FILE DECLARATION



       Pursuant to Federal Rule of Civil Procedure 41(a)(2), Plaintiff Benjamin Quintero

moves this Court to voluntarily dismiss his claims. Plaintiff Quintero’s claims in this case

are now moot and, therefore, his claims should be dismissed without prejudice. See, e.g.,

Dixon v. ATI Ladish LLC, 667 F.3d 891, 894 (7th Cir. 2012) (noting that dismissal without

prejudice “is the consequence of mootness”). Accordingly, Plaintiff Quintero respectfully

requests that this Court dismiss his claims as moot and without prejudice.




                                        Page 1 of 2
        Case: 3:19-cv-00323-jdp Document #: 52 Filed: 12/04/20 Page 2 of 2




       Plaintiffs Common Cause and Common Cause Wisconsin further move for leave

to file the attached declaration from Benjamin Quintero as evidence for this Court’s

consideration in ruling on the pending cross-motions for summary judgment. See Ex. 1.

Plaintiffs respectfully request the opportunity to present oral argument at a hearing.

Benjamin Quintero is prepared to sit for a deposition or testify at the rescheduled hearing.

              Respectfully submitted this 4th day of December, 2020.

                                          /s/ Jon Sherman
                                          Jon Sherman
                                          D.C. Bar No. 998271
                                          Michelle Kanter Cohen
                                          D.C. Bar No. 989164
                                          Cecilia Aguilera
                                          D.C. Bar No. 1617884
                                          FAIR ELECTIONS CENTER
                                          1825 K St. NW, Suite 450
                                          Washington, DC 20006
                                          jsherman@fairelectionscenter.org
                                          mkantercohen@fairelectionscenter.org
                                          caguilera@fairelectionscenter.org
                                          Phone: 202-331-0114

                                          Lester A. Pines
                                          SBN 1016543
                                          Diane M. Welsh
                                          SBN 1030940
                                          PINES BACH LLP
                                          122 West Washington Ave.
                                          Suite 900
                                          Madison, WI 53703
                                          (608) 251-0101 (telephone)
                                          (608) 251-2883 (facsimile)
                                          lpines@pinesbach.com
                                          dwelsh@pinesbach.com




                                        Page 2 of 2
